      Case 2:19-cv-01219-GBW-KRS Document 54 Filed 03/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

RANDY FLOWERS,                              }
                                            }
       Plaintiff,                           }
                                            }
vs.                                         }            Civ. No. 2:19-cv-19-1219-GBW/KRS
                                            }
UNITED PARCEL SERVICE, INC.                 }
                                            }
       Defendant.                           }



              STIPULATED ORDER TO VACATE SETTING AND RESET


       THIS MATTER having come before the Court on the parties’ Stipulated Motion to Vacate

Status Conference on April 8, 2021 at 9:00 am, the Court being fully advised, FINDS that the

Stipulated Motion to Vacate is well taken and is hereby granted.

       IT IS HEREBY ORDERED that the hearing set for April 8, 2021 at 9:00 am is vacated.




                                     ____________________________________
                                     KEVIN R. SWEAZEA
                                     UNITED STATES MAGISTRATE JUDGE
      Case 2:19-cv-01219-GBW-KRS Document 54 Filed 03/08/21 Page 2 of 2




Approved and Submitted by:

THE GILPIN LAW FIRM

/s/ Donald G. Gilpin
Donald G. Gilpin
Christopher P. Machin
6757 Academy Rd. NE, Suite B
Albuquerque, NM 87109
(505) 254-0044
ggd48@aol.com
cmachin@thegilpinlawfirm.com
Attorneys for Plaintiff

AND

MODRALL SPERLING ROEHL
HARRIS & SISK, P.A.

Approved via email dated 3-5-21
Jennifer G. Anderson
Megan T. Muirhead
P. O. Box 2168
Albuquerque, NM 87103-2168
(505) 848-1800 /Fax (505) 848-9710
janderson@modrall.com
mmuirhead@modrall.com
Attorneys for Defendant

PHELPS DUNBAR LLP

/s/ Approved via email dated 3-3-21
Michael B. Victorian
J. Day Peake III
II City Plaza 400 Convention Street, Suite 1100
Baton Rouge, LA 70802-5618
(225) 376-0249 / Fax (225) 381-9197
michael.victorian@phelps.com
day.peake@phelps.com
Attorneys for Defendant
